DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive. 
Applicant argues “just because the D90/D10 ratio is a specific value does not mean that the D10 value necessarily is 12 um or more” but this is not found persuasive. Firstly, every example in applicant’s declaration meets the claimed 12 um or more, including the two examples that also meet the “D90/D10 is preferably 5 or less” [0103] and “D50 diameter of even more preferably 20 um or more” of Takeyama. The lowest D10 value is 11.93 um, which meets 12 um because the claim does not recite “12.00 um” and the value of 11.93 um is equal to 12 um due to precision of the digits round to the nearest whole number. Thus, the affidavit does not provide evidence that Takeyama does not teach D10 is 12 um or more. 
Moreover, Takayama is not relied upon to anticipate that D10 is 12 um or more. Since Takeyama teaches a range that at least overlaps with the claimed ranged, the claim was found obvious in view Price and Takayama. 
Moreover, as shown in applicant’s Affidavit filed 2/07/2022, a D10 values of 19.1 and 17.53 produce unexpected results compared to values of 11.93, 12, and 15.62 um for D10, Table 1a. However, claim 1 recites D10 of 12 um or more, which is not commensurate in scope with the unexpected results. In fact, the values for Comparative Example 2 and 7 in Table 1a appear to the same as those taught by Takeyama. Takeyama teaches D90/D10 is preferably 5 or less, [0103], and D50 to be 20 um or more, and preferably 500 um or less, see [0026]. 
Moreover, the newly cited reference Hermann teaches exemplary particle size distribution may be: d10 about 10-15 um; d50 about 29-38 um; d90 about 52-68 um, see [0059]. These values anticipated the claimed values for claim 1. 

Allowable Subject Matter
Claim 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 3 recite wherein the powder has a D50 of 50 pm or more and 70 pm or less, and the powder has a D10 of 17 um or more.
As shown in applicant’s Affidavit filed 2/07/2022, a D10 values of 19.1 and 17.53 produce unexpected results compared to values of 11.93, 12, and 15.62 um for D10, Table 1a. Thus, the values of D10 of 17 um or more is commensurate in scope with the unexpected results.
	Hermann teaches exemplary particle size distribution may be: d10 about 10-15 um; d50 about 29-38 um; d90 about 52-68 um, see [0059]. Takeyama does not explicitly teach a D10 particle size, but teaches values that overlap with the claimed D50 range. 


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 2011/0117485 A1).
Regarding claim 1, Hermann meets the claimed shaping material comprising a powder consisting of a fluororesin, (fluoropolymers, such as polytetrafluoroethylene (PTFE) , see [0021]) wherein the powder has a D50 of 30 um or more and 200 um or less, and the powder has a D10 of 12 um or more. (exemplary particle size distribution may be: d10 about 10-15 um; d50 about 29-38 um; d90 about 52-68 um, see [0059]) 


Regarding claim 8, Hermann meets the claimed further comprising a silica,  (toner particles comprise silica [0022]) a carbon fiber, graphite, a carbon nanotube, a carbon nanohorn, fullerene, aluminum oxide, clay, montmorillonite, or talc.

Regarding claim 9, Hermann meets the claimed further comprising a silica particle. (toner particles comprise silica [0022

Regarding claim 12, Hermann meets the claimed , further comprising a silica particle (toner particles comprise silica [0022]) having a D50 of 30 um or more and 200 um or less. (exemplary particle size distribution may be: d10 about 10-15 um; d50 about 29-38 um; d90 about 52-68 um, see [0059])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0273707 A1) in view of Takeyama (US 2020/0024409). 

Regarding claim 1, Price meets the claimed a shaping material, comprising a powder consisting of a fluororesin, (Price teaches a powder for 3D printing, see [0005]-[0009] made from a thermoplastic polymer such as a polytetrafluoroethylenes, and their copolymers, for example ethylene-alpha-olefin copolymers, see [0030]). 

Price does not explicitly teach wherein the fluororesin has a D50 of 30 µm or more and 200 µm or less, and the fluororesin has a D10 of 12 µm or more. (Price teaches D50 is preferably 25 nm- 50 µm, see [0074]). 
Takeyama renders obvious wherein the fluororesin has a D50 of 30 µm or more and 200 µm or less, (D50 diameter of even more preferably 20 um or more, and preferably 500 um or less, see [0026]).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the D50 particle size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the D50 for the purpose of ensuring the rollability, and surface roughness, shaping unevenness, and warping are optimized, see Takeyama [0101].
Takeyama renders obvious the fluororesin has a D10 of 12 µm or more. (Takeyama teaches D90/D10 is preferably 5 or less, [0103].)
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the D10 particle size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the D10 for the purpose of reducing variation in the particle diameter to ensure shapeability of the composite material, see [0103].


Regarding claim 6, Price teaches polytetrafluoroethylenes, see [0030], but does not explicitly teach  claimed wherein the fluororesin is a tetrafluoroethylene- perfluoroalkoxyethylene copolymer, a tetrafluoroethylene- hexafluoropropylene copolymer, or an ethylene- tetrafluoroethylene copolymer.
Takeyama meets the claimed wherein the fluororesin is a tetrafluoroethylene- perfluoroalkoxyethylene copolymer, a tetrafluoroethylene- hexafluoropropylene copolymer, or an ethylene- tetrafluoroethylene copolymer. (Takeyama teaches tetrafluoroethylene-ethylene copolymer (ETFE), see [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to select the tetrafluoroethylene-ethylene copolymer (ETFE) of Takeyama as the generic polytetrafluoroethylenes polymer of Price because such a polymer particles have excellent dispersibility, see [0032]. 

Regarding claim 7, Price meets the claimed further comprising a material other than the fluororesin. (Prices teaches optional ingredients such as silica, see [0052]).

Regarding claim 8, Takeyama meets the claimed wherein the other material is a silica, (Prices teaches optional ingredients such as silica, see [0052]) a carbon fiber, graphite, a carbon nanotube, a carbon nanohorn, fullerene, aluminum oxide, clay, montmorillonite, or talc.

Regarding claim 9, Price teaches wherein the other material is a silica particle (Prices teaches optional ingredients such as silica, see [0052]).

Regarding claim 10, Price meets the claimed comprising powder particles consisting of a fluororesin. (Price teaches a powder for 3D printing, see [0005]-[0009] made from a thermoplastic polymer such as a polytetrafluoroethylenes, and their copolymers, for example ethylene-alpha-olefin copolymers, see [0030]).

Regarding claim 12, Price as modified meets the claimed , further comprising a silica particle (Prices teaches optional ingredients such as silica, see [0052]) 
Price does not explicitly teach a D50 of 30 um or more and 200 um or less. 
Takeyama teaches a D50 diameter of even more preferably 20 um or more, and preferably 500 um or less, see [0026]. Takeyama teaches D90/D10 is preferably 5 or less, [0103].
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the D10 particle size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the D10 for the purpose of reducing variation in the particle diameter to ensure shapeability of the composite material, see [0103].


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price and Takeyama, in view of Schlipf et al. (US 2008/0033132 A1).

Regarding claim 4, Price teaches a powder but is silent on wherein the powder of the fluororesin has a static bulk density of 0.850 g/ml or more and 1.500 g/ml or less.
Schlipf meets the claimed the fluororesin has a static bulk density of 0.850 g/ml or more and 1.500 g/ml or less. (Schlipf teaches a bulk density of approximately 400 g/l to approximately 1600 g/l, which is 0.400 to 1.600 g/mL, see [0030]. Schlipf teaches varying the bulk density by movement, pressure or vibrating, see [0006].  Schlipf teaches particles made of fluoropolymers such as modified polytetrafluoroethylene, see [0024], and particles of 5 to 100 um, see [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the bulk density as taught by Schlipf to achieve the claimed 0.850 to 1.500 g/mL because the higher bulk density increases the economic efficiency in particular in the case of automatic processing, and moreover allows the production of products with larger dimensions, see [0060], [0065]. 

Regarding claim 5, Price teaches a powder but is silent on wherein the powder of the fluororesin has a static bulk density of 0.950 g/ml or more and 1.100 g/ml or less.
Schlipf meets the claimed the fluororesin has a static bulk density of 0.950 g/ml or more and 1.100 g/ml or less. (Schlipf teaches a bulk density of approximately 400 g/l to approximately 1600 g/l, which is 0.400 to 1.600 g/mL, see [0030]. Schlipf teaches varying the bulk density by movement, pressure or vibrating, see [0006].  Schlipf teaches particles made of fluoropolymers such as modified polytetrafluoroethylene, see [0024], and particles of 5 to 100 um, see [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the bulk density as taught by Schlipf to achieve the claimed 0.950 to 1.100 g/mL because the higher bulk density increases the economic efficiency in particular in the case of automatic processing, and moreover allows the production of products with larger dimensions, see [0060], [0065]. 



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0273707 A1) in view of Takeyama (US 2020/0024409) and in further view of Bartow et al. (US 2019/0022928).

Regarding claim 11, Price does not explicitly teach wherein the fluororesin has a number average molecular weight of 3,000,000 or less
Bartow meets the claimed wherein the fluororesin has a number average molecular weight of 3,000,000 or less. (Bartow teaches a 3D printing polymer material a weight of from 100 to 5,000 g/mole, see [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use a lower molecular weight material taught by Bartow because lower molecular weight polymerizable binder material may be better soluble in an aqueous dispersion than high molecular weight material, see [0160].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744